227 N.W.2d 29 (1975)
193 Neb. 399
Peter PREVENAS, Appellant,
v.
Catherine PREVENAS, Appellee.
No. 39856.
Supreme Court of Nebraska.
March 27, 1975.
Qualley & Nelson, P. C., Sioux City, Iowa, for appellant.
James R. Welsh, Riedmann & Welsh, John J. Cavanaugh, III, Omaha, for appellee.
Heard before WHITE, C. J., BOSLAUGH, McCOWN and NEWTON, JJ., and STUART, District Judge.
PER CURIAM.
This is an action for dissolution of a marriage. The petitioner, Peter Prevenas, has appealed from a judgment of the District Court awarding custody of the parties' minor child to the appellee, together with child support in the amount of $150 per month and alimony consisting of a lump sum payment of $2,000, monthly payments of $200 for 11 months, and payments of $150 per month for the following 24-month period. Although the judgment of the District Court was not superseded, the appellant has failed to comply with that part of the judgment requiring monthly child support payments.
The appellee has moved to dismiss the appeal. This court has previously held that an appeal may be dismissed for contumacious violation of an order of the District Court. An appellant who fails to comply with an order of the court is not in a position to seek judicial assistance. Kartman v. Cook, 189 Neb. 159, 201 N.W.2d 705.
*30 Numerous other courts have reached a similar result when confronted with this problem. See, Annotation, 49 A.L.R. 2d 1425; Stewart v. Stewart, 91 Ariz. 356, 372 P.2d 697; Hopp v. James, 470 S.W.2d 716 (Tex. Civ.App.); Rude v. Rude, 153 Cal. App. 2d 243, 314 P.2d 226.
Upon failure of the appellant to comply with the order of the trial court and make a proper showing of such compliance in this court within 20 days from the date this opinion is filed the appeal shall stand dismissed.
Motion to dismiss conditionally sustained.